Name: Commission Regulation (EEC) No 3285/91 of 11 November 1991 amending Regulation (EEC) No 3075/91 as regards the opening of a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/8 Official Journal of the European Communities 12. 11 . 91 COMMISSION REGULATION (EEC) No 3285/91 of 11 November 1991 amending Regulation (EEC) No 3075/91 as regards die opening of a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 3075/91 (*) opens a standing invitation to tender for the export of 500 000 tonnes of common wheat held by the German intervention agency, to be exported to the Soviet Union ; Whereas it is appropriate to extend the destinations to all third countries ; whereas the validity for export licences in respect of which the refund is fixed in advance should be increased ; Article 1 Regulation (EEC) No 3075/91 is hereby amended as follows : in Article 3, '31 December 1991 ' is replaced by '31 January 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . ¥) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 288, 18 . 10. 1991 , p. 21 . 0 OJ No L 290, 22. 10. 1991 , p. 27.